Name: 81/883/EEC: Commission Decision of 14 October 1981 amending Decision 77/190/EEC as regards the information to be provided as to the prices of crude oil and petroleum products in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  energy policy;  European Union law;  oil industry;  information technology and data processing
 Date Published: 1981-11-12

 Avis juridique important|31981D088381/883/EEC: Commission Decision of 14 October 1981 amending Decision 77/190/EEC as regards the information to be provided as to the prices of crude oil and petroleum products in the Community Official Journal L 324 , 12/11/1981 P. 0019 - 0021 Finnish special edition: Chapter 12 Volume 2 P. 0050 Spanish special edition: Chapter 12 Volume 4 P. 0031 Swedish special edition: Chapter 12 Volume 2 P. 0050 Portuguese special edition Chapter 12 Volume 4 P. 0031 *****COMMISSION DECISION of 14 October 1981 amending Decision 77/190/EEC as regards the information to be provided as to the prices of crude oil and petroleum products in the Community (81/883/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/491/EEC of 4 May 1976 regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community (1), and in particular Article 7 thereof, Having regard to Commission Decision 77/190/EEC of 26 January 1977 implementing Directive 76/491/EEC (2), Whereas the changes which have taken place in the structure of the market necessitate alterations to questionnaire No 3 in the Annex to Decision 77/190/EEC; Whereas changes in supply conditions may require that communications of imports of petroleum products into the Member States be made according to EEC or non-EEC origin, HAS ADOPTED THIS DECISION: Article 1 Table 3 in the Annex to Decision 77/190/EEC is hereby replaced by the table in the Annex hereto. Article 2 In the event of changes in supply conditions, and in order to allow it to assess the market situation, the Commission may require the information provided for in Table 3 to be made according to EEC or non-EEC origin. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 October 1981. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 140, 28. 5. 1976, p. 4. (2) OJ No L 61, 5. 3. 1977, p. 34. Member State: Date of Transmission: PRICES OF IMPORTED PETROLEUM PRODUCTS 3 Period: Line No Description of product Quantity (1 000 tonnes) Average price ($/t) (1) Affiliated Non affiliated Total Affiliated Non affiliated Total 1 Naphta 2 Premium Petrol 3 Regular Petrol 4 Kerosene/Jet Fuel 5 Gas Oil 6 Heavy Fuel Oils S > 1 % 7 Heavy Fuel Oils S µ 1 % 8 9 10 (1) Port of discharge or border price. Average quarterly exchange rate: 1 US $ = Commentary on Table 3 PRICES OF IMPORTED PETROLEUM PRODUCTS Each of lines 1 to 7 inclusive concerns information for a petroleum product imported from third countries and from another member country of the Community, for the quarter concerned, excluding quantities in transit to other Member States or destined for third countries. Petroleum products means materials of which the technical quality specifications applied on the international market, or in each Member State, properly fall under one of the product designations which appear in lines 1 to 7 inclusive, Total quantity imported means the grand total of the quantities appearing in the bills of lading, and extracted from equivalent documents, relating to imports of each product, expressed in tonnes and rounded to the nearest thousand tonnes. Average price means the average for the quarter of prices weighted by quantities. The import price is calculated free at port of discharge or free-at-frontier, i.e. at the moment when the products fall under the customs jurisdiction of the reporting country. Import values include the fob prices, the cost of transport, the total of insurance and certain charges related to unloading operations. To be excluded from import prices are any duties and taxes on the products, and all cost elements which affect the products after discharge in a port, or after crossing a frontier. Price range means price indications presented in the form of a range containing figures representative of the two extreme deciles of the series of prices. Average prices and price ranges are to be expressed in US dollars per tonne, they will be calculated by reference to the official market exchange rates (1). Figures will be rounded to the nearest US cent. The average quarterly rate of exchange will be shown at the foot of Table 3. Details of the quantities and prices of petroleum products imported must be entered separately according to transaction (affiliated or non-affiliated companies) and if necessary origin (EEC or non-EEC). Table 3 shall be forwarded by each Member State to the Commission at the latest by the following dates: - for information relating to the period 1 January to 31 March of each year, 15 May following, - for information relating to the period 1 April to 30 June of each year, 15 August following, - for information relating to the period 1 July to 30 September of each year, 15 November following, - for information relating to the period 1 October to 31 December of each year, 15 February of the following year. (1) Published daily in the Official Journal of the European Communities.